Lowes v Anas (2021 NY Slip Op 03974)





Lowes v Anas


2021 NY Slip Op 03974


Decided on June 17, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 17, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CARNI, TROUTMAN, BANNISTER, AND DEJOSEPH, JJ.


969 CA 20-00432

[*1]JAMES C. LOWES, INDIVIDUALLY, AND AS ADMINISTRATOR OF THE ESTATE OF SUSAN R. LOWES, DECEASED, PLAINTIFF-RESPONDENT,
vALEXANDROS ANAS AND TINA COLAIZZO-ANAS, DEFENDANTS-APPELLANTS. (APPEAL NO. 2.) 


GIBSON, MCASKILL & CROSBY, LLP, BUFFALO (ROCHELLE LAWLESS OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
BURDEN, HAFNER & HANSEN, LLC, BUFFALO (SARAH E. HANSEN OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from an order of the Supreme Court, Erie County (Mark A. Montour, J.), entered November 26, 2019. The order, insofar as appealed from, denied that part of the motion of defendants seeking leave to renew their opposition to plaintiff's motion for partial summary judgment. 
It is hereby ORDERED that the order so appealed from is unanimously affirmed without costs.
Same memorandum as in Lowes v Anas ([appeal No. 1] — AD3d — [June 17, 2021] [4th Dept 2021]).
Entered: June 17, 2021
Mark W. Bennett
Clerk of the Court